Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141257                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  MICHAEL SAMEL,                                                                                                         Justices
           Plaintiff-Appellant,
  v                                                                 SC: 141257
                                                                    COA: 296176
                                                                    Court of Claims: 09-000772-AA
  PAROLE BOARD,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 24, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
           d1027                                                               Clerk